DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on August 24, 2021, is acknowledged.
Cancellation of claims 12, 14, 16, 20 and 22-23 has been entered.
Claims 1-11, 13, 15, 17-19, 21 and 24-26 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9, 11, 13, 15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN 107608167 A).
Regarding claim 1, Jiang discloses an illumination system (Fig. 1) comprising: an illumination device (21); an optical element (23) positioned to receive light from the illumination device (21); a layer of a transparent material (24, π[0028]) disposed on the optical element (23) and positioned to receive light from the illumination device; and an interlock circuit (27) configured to measure a resistivity of the layer of transparent material (24) and to control operation of the illumination device (21) based on the measured resistivity (πs[0035-0037]).
Regarding claim 2, Jiang discloses an illumination system in which the layer of transparent material comprises a material having a non-zero absorption at a wavelength of the light from the illumination device (π[0028]).
Regarding claim 3, Jiang discloses an illumination system in which the layer of transparent material (24) comprises a film of the transparent material disposed on a surface of the optical element (23).
Regarding claim 4, Jiang discloses an illumination system in which the interlock circuit (27) is configured to shut off the illumination device when the measured resistivity does not satisfy a safety criterion (π[0037]).
Regarding claim 8, Jiang discloses an illumination system in which the layer (24) of transparent material has a lateral extent sufficient to encompass an entire field of illumination of the illumination device (Fig. 1).
Regarding claim 9, Jiang discloses an illumination system in which the layer (24) of transparent material has a substantially uniform thickness across the entire field of illumination of the illumination device (Fig. 1).
Regarding claim 11, Jiang discloses an illumination system in which the transparent material comprises a conductive material (π[0028]).
Regarding claim 13, Jiang discloses an illumination system in which the illumination device comprises a laser (21).
Regarding claim 15, Jiang discloses an illumination system in which the optical element comprises a lens (23).
Regarding claim 18, Jiang discloses a method comprising: operating an illumination device (21)  to illuminate an optical element (23), including illuminating a layer of a transparent material (24, π[0028]) disposed on the optical element (23); and measuring a resistivity of the layer (24) of transparent material by an interlock circuit (27); and controlling operation of the illumination device based on the measured resistivity of the layer of transparent material (πs[0035-0037]). 
Regarding claim 19, Jiang discloses a method in which controlling operation of the illumination device comprises shutting off the illumination device when the measured resistivity does not satisfy a safety criterion (π[0037]).

Claim(s) 1-4, 8-9, 11, 13, 15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 107991836 A).
Regarding claim 1, Wang discloses an illumination system (Fig. 7) comprising: an illumination device (11); an optical element (15) positioned to receive light from the illumination device (11); a layer of a transparent material (16g) disposed on the optical element (14) and positioned to receive light from the illumination device; and an interlock circuit (18b) configured to measure a resistivity of the layer of transparent material (16g) and to control operation of the illumination device (11) based on the measured resistivity (π[0027]).
Regarding claim 2, Wang discloses an illumination system in which the layer of transparent material (16g) comprises a material having a non-zero absorption at a wavelength of the light from the illumination device (π[0026]).
Regarding claim 3, Wang discloses an illumination system in which the layer of transparent material (16g) comprises a film of the transparent material disposed on a surface of the optical element (15).
Regarding claim 4, Wang discloses an illumination system in which the interlock circuit (18b) is configured to shut off the illumination device when the measured resistivity does not satisfy a safety criterion (π[0027]).
Regarding claim 8, Wang discloses an illumination system in which the layer (16g) of transparent material has a lateral extent sufficient to encompass an entire field of illumination of the illumination device (Fig. 7).
Regarding claim 9, Wang discloses an illumination system in which the layer (16g) of transparent material has a substantially uniform thickness across the entire field of illumination of the illumination device (Fig. 7).
Regarding claim 10, Wang discloses an illumination system comprising: a reference layer (16i) of the transparent material positioned to not receive light from the illumination device (Fig. 7); and a reference circuit (18b) configured to measure a resistivity of the reference layer of the transparent material (π[0039]).
Regarding claim 11, Wang discloses an illumination system in which the transparent material comprises a conductive material (π[0026]).
Regarding claim 13, Wang discloses an illumination system in which the illumination device comprises a laser (π[0020]).
Regarding claim 18, Wang discloses a method comprising: operating an illumination device (11) to illuminate an optical element (15), including illuminating a layer of a transparent material (16g) disposed on the optical element (15); and measuring a resistivity of the layer (16g) of transparent material by an interlock circuit (18b); and controlling operation of the illumination device based on the measured resistivity of the layer of transparent material (π[0027]). 
Regarding claim 19, Wang discloses a method in which controlling operation of the illumination device (11) comprises shutting off the illumination device when the measured resistivity does not satisfy a safety criterion (π[0027]).
Regarding claim 24, Wang discloses a method comprising measuring a resistivity of a reference layer (16i) of the transparent material, the reference layer not being illuminated by the illumination device (Fig. 7).
Regarding claim 25, Wang discloses a method comprising controlling operation of the illumination device based on a comparison between the measured resistivity of the layer of transparent material and the measured resistivity of the reference layer (π[0027]).
Regarding claim 26, Wang discloses a method comprising controlling operation of the illumination device based on the measured resistivity of either the layer of transparent material or the reference layer not satisfying a safety criterion (π[0027]).

Claim(s) 1-4, 8-9, 11, 13, 17, 15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 208044211 U).
Regarding claim 1, Chen discloses an illumination system (Fig. 1) comprising: an illumination device (103); an optical element (101) positioned to receive light from the illumination device (103); a layer of a transparent material (104) disposed on the optical element (101) and positioned to receive light from the illumination device; and an interlock circuit (102) configured to measure a resistivity of the layer of transparent material (104) and to control operation of the illumination device (103) based on the measured resistivity (π[0039]).
Regarding claim 2, Chen discloses an illumination system in which the layer of transparent material comprises a material having a non-zero absorption at a wavelength of the light from the illumination device (π[0019]).
Regarding claim 3, Chen discloses an illumination system in which the layer of transparent material (104) comprises a film of the transparent material disposed on a surface of the optical element (101).
Regarding claim 4, Chen discloses an illumination system in which the interlock circuit (102) is configured to shut off the illumination device when the measured resistivity does not satisfy a safety criterion (π[0039]).
Regarding claim 8, Chen discloses an illumination system in which the layer (104) of transparent material has a lateral extent sufficient to encompass an entire field of illumination of the illumination device (Fig. 3).
Regarding claim 9, Chen discloses an illumination system in which the layer (104) of transparent material has a substantially uniform thickness across the entire field of illumination of the illumination device (Fig. 1).
Regarding claim 11, Chen discloses an illumination system in which the transparent material comprises a conductive material (π[0019]).
Regarding claim 13, Chen discloses an illumination system in which the illumination device comprises a laser (π[0021]).
Regarding claim 15, Chen discloses an illumination system in which the optical element comprises a diffuser (23).
Regarding claim 17, Chen discloses a mobile communications device comprising the illumination system (π[0001]).
Regarding claim 18, Chen discloses a method comprising: operating an illumination device (103) to illuminate an optical element (101), including illuminating a layer of a transparent material (104) disposed on the optical element (101); and measuring a resistivity of the layer (104) of transparent material by an interlock circuit (102); and controlling operation of the illumination device based on the measured resistivity of the layer of transparent material (π[0039]). 
Regarding claim 19, Chen discloses a method in which controlling operation of the illumination device comprises shutting off the illumination device when the measured resistivity does not satisfy a safety criterion (π[0039]).

Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 5, and specifically comprising the limitation of the interlock circuit is configured to shut off the illumination device when the measured resistivity does not satisfy a safety criterion.
Regarding claim(s) 6-7, claims(s) 6-7 is/are allowable for the reasons given in claim(s) 5 because of its/their dependency status from claim(s) 5.
Regarding claim(s) 21, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 21, and specifically comprising the limitation of measuring a resistivity of the layer of transparent material comprises measuring the resistivity of the layer of transparent material synchronously with a modulation frequency of the illumination device, optionally in which measuring the resistivity of the laver of transparent material synchronously with a modulation frequency of the illumination device comprises implementing a lock-in demodulation and/or in which controlling operation of the illumination device comprises shutting off the illumination device when the measured resistivity is not synchronous with the modulation frequency of the illumination device.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879